ON REHEARING
|1PER CURIAM.
The Supreme Court has rendered its opinion on rehearing in State in the Interest of AC., 93-1125 (La. 10/18/94), 643 So.2d 743, since our original opinion was rendered in this matter, and now holds that any determination that sexual abuse has occurred by a parent which would affect the parents’ visitation rights under LSA-R.S. 9:364(D) must be judged by a standard of proof of clear and convincing evidence.
In our original opinion, we concluded that while the trial judge did not specifically state that the father sexually abused his daughter, we could infer from the trial court’s statements and the testimony at trial that the trial court did in fact find the child was sexually abused by her father. We referred to the standard of proof as being by a “preponderance of the evidence” in making our ruling.
In view of the Supreme Court ruling in State in the Interest of A.C., we find it necessary to remand this case to the trial court for the court to review the evidence under the standard of clear and convincing proof and make a specific finding of whether the father did sexually abuse his daughter. If a positive finding is made, the trial court should then proceed in accordance with our original opinion.
GRANTED AND REMANDED.